Title: Bidé de Chavagnes to John Adams: A Translation, 19 September 1781
From: Chavagnes, Bidé de
To: Adams, John



My dear Sir
On board the Bien Aime, Brest harbor19 September 1781

Although no one could tell me positively if you were in Paris back from your journeys, I felt a desire to find out any news from you, your dear children and patriots. It is for this honor that I have engaged myself to write to you, even if the letter has to travel to find you. I hope very strongly that your health has not suffered from the long and hard course that you have had, and that you have terminated your personal affairs advantageously as well as those of your country, which could not be in better hands. As for me, I am a bit tired of my maritime journeys. Without being or having been ill, I arrived at Cádiz with the Spanish gentlemen. Our crossing was not as happy as the one we made with La Motte-Picquet, because, since La Sensible, it is true that I have been given second rank on one of the worst sailing ships of all of our ports. We have not been able to join a single merchant ship in the fleet. I have taken it in good part however. I would like to leave this ship, but I do not think I could succeed in doing so except to visit Madame Chavagnes. I have ruined myself in the eyes of M. de Sartine and I regret that your little captain has little influence now. I do not have any that would enable me to go to see you in Paris. As a result of this, I asked for leave last winter, but I was refused. I truly wish for peace or a truce so that I may leave this life that I have loved. But first, before leaving, I would like to be the one to take you back to your loved ones in Boston. This would give me the most indescribable pleasure. I ask for the continuation of your esteem and friendship, which I cherish very much, and at the same time I reiterate the assurance of my sincere and respectful attachment with which I have the honor to be for life, my dear sir, your very humble and very obedient servant,

Bidé de chavagnes
capne. des vaux. du roy de france

